Citation Nr: 1507822	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma and sinusitis., to include as due to exposure to Persian Gulf War environmental hazards.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from April 1989 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned at a January 2015 Travel Board hearing.  The hearing transcript is of record.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her currently demonstrated asthma developed as a result of her exposure to different gases, hazardous materials, burning feces and kerosene, truck fumes, and sand storms, while working as a truck driver, during active duty in the Persian Gulf.  She claims that she first experienced symptoms of asthma, such as problems with breathing and persistent coughing which caused vomiting, during active duty.  She also argues that her asthma is related to the chronic sinusitis she experienced during active duty.

Service treatment records are negative for any evidence of a diagnosis or treatment for asthma.  However, they do show that the Veteran was treated for allergic rhinitis in 1989 and for sinusitis in 1990.  In March 1992, she was treated for an upper respiratory infection.  In addition, the Veteran reported a history of chronic sinusitis in her Report of Medical History completed at the time of her discharge in September 1992.  

The post-service medical evidence of record shows that the Veteran was first diagnosed with asthma in 1999, approximately seven years after her discharge.  They also show diagnoses of allergic rhinitis, a history of treatment for acute bronchitis and pneumonia, and recurrent episodes of sinusitis.  

The Veteran was afforded a VA examination in July 2011.  She reported exposure to burning fuels and sand storms during active duty in the Persian Gulf.  The examiner diagnosed a reactive airway disease, and essentially opined that given that the service medical records are negative for documentation of chronic respiratory symptoms or reactive airway disease and the Veteran had symptoms of reactive airway disease several years after her discharge from active duty, the Veteran's reactive airway disease is less likely as not caused by or related to her service.

However, the Board notes that the absence of service treatment records showing in-service evidence of a reactive airway disease is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current reactive airway disease, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  Service connection is possible for disabilities first identified after service.  38 C.F.R. 
§ 3.303(d) (2014).  The July 2011 examiner did not provide an adequate opinion as to whether the asthma identified after service was related to a disease or injury in service or to the Veteran's reported ongoing symptomatology since service.  

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  
Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Asthma and sinusitis are manifested by symptoms that the Veteran is competent to report.  As discussed above, service treatment records show that the Veteran was treated for sinusitis in service and reported chronic sinusitis at the time of her discharge.  The post-service medical evidence documents a current diagnosis of asthma, allergic rhinitis, and sinusitis.  These records, along with the Veteran's reports of a continuity of symptomatology provide evidence that she has a currently demonstrated respiratory disability that may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is clear the Veteran served in the Southwest Asia Theater of Operations during her military service.  Although there is no objective evidence of her exposure to burning gases and other fuels and hazardous materials, the Veteran is competent to describe such exposure and her contentions are consistent with the circumstances of her service.  The Board finds no reason to doubt the Veteran's credibility as to these exposures.  In this regard, she has consistently reported in statements, on VA examination, and during her January 2015 Travel Board hearing, that she was exposed to burning gases and other fuels and hazardous materials, during active duty in the Persian Gulf.

Furthermore, although the Veteran has reported that she believes her currently diagnosed asthma is related to her sinusitis, which she first experienced in service, there is no opinion of record addressing whether the Veteran's asthma was caused or aggravated by her sinusitis.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any currently diagnosed respiratory disability, including asthma and sinusitis is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).
Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA respiratory disease examination to determine the etiology of any diagnosed respiratory disability, including asthma and sinusitis.

The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed respiratory disability, including asthma and/or sinusitis, is etiologically related, in whole or in part, to the Veteran's active service, to include her exposure to burning gases and other fuels and hazardous materials during active duty in the Persian Gulf.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma was caused or permanently aggravated by her sinusitis.  


If asthma was not related to active service or caused or aggravated by the sinusitis, please provide an opinion as to the likely cause of the Veteran's current asthma.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

